Citation Nr: 1704285	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to September 10, 2009, for the award of service connection for left cervical radiculopathy.

4.  Entitlement to an effective date prior to September 10, 2009, for the award of an increased, 30 percent disability rating for right cervical radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, AL.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, and the effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to an in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Because the Board is granting in full the claim of entitlement to service connection for PTSD, any procedural deficiency regarding that claim is not prejudicial to the Veteran.

II.  Analysis

To establish service connection for PTSD, the evidence must show: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran claims service connection for PTSD.  For the following reasons and bases, the Board finds that service connection for PTSD is warranted.  

Service treatment records show that the Veteran was involved in a motor vehicle accident in July 2000.  He was a passenger in a truck that went over a 10-foot embankment.  The Veteran was found unconscious and was airlifted to a hospital in Jamaica.

In a June 2011 statement, the Veteran asserted that he has constant disturbing dreams and flashbacks of the in-service motor vehicle accident.  He stated that he always feels guarded, is constantly on alert and unable to concentrate, and startles very easily.  

A June 2011 letter from the Veteran's wife describes how he acts detached, hates to be around crowds, is unable to concentrate, and has flashbacks and nightmares to the in-service accident.

A June 2011 letter from the Veteran's daughter describes how he cannot handle crowds and is unable to attend her sporting events.  She also describes how the Veteran avoids family functions, does not like to go out, and appears anxious when he is out, which is exhibited by his constantly looking around.

In a September 2008 psychiatric intake, the Veteran reported nightmares and flashbacks to his helicopter evacuation following the in-service accident, as well a bad hospital stay and being interrogated about the accident.  He also reported avoiding crowds.  The VA psychiatrist opined that the Veteran likely has PTSD from the motor vehicle accident.  The psychiatrist noted that the Veteran was having flashbacks, feeling guarded and avoiding crowds due to his PTSD.

In a February 2010 VA examination, the Veteran reported recurring nightmares of the in-service accident, difficulty falling asleep, irritability and outbursts of anger, and avoiding crowds due to hypervigilance.  The examiner determined that a diagnosis of PTSD was not found.  The examiner explained that the Veteran's symptomatology was insufficient to warrant the diagnosis of PTSD.  The examiner rationalized that the symptomatology the Veteran experienced was attributable to his other service-related psychiatric disorder of anxiety not otherwise specified with depressive disorder not otherwise specified.

The Board finds the evidence is at least in equipoise regarding a current diagnosis of PTSD.  The VA examiner opined that the Veteran had PTSD symptoms that did not meet the threshold for a diagnosis and he had not been formally diagnosed with PTSD.  In contrast, the VA psychiatrist concluded that the Veteran's symptoms were sufficient to support a diagnosis of PTSD.  Although the examination report does not specify that the diagnosis was made in accordance with the DSM-IV, it is presumed that have been rendered in accordance with the DSM-IV criteria, as required under 38 C.F.R. §§ 3.304(f); 4.125(a).  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates he has a current diagnosis of PTSD related to a verified in-service stressor.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Although the Board sincerely regrets the delay, the service connection claim for hypertension, to include as secondary to service-connected disabilities, must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran has stated that his hypertension began as a result of the July 2000 motor vehicle accident and subsequent hospitalization.  Shortly after service, VA treatment record showed a blood pressure reading of 133/89 in November 2002 and 138/88 in April 2003.  Treatment records dated in February 2004 noted that the Veteran had a history of hypertension.  In a September 2005 VA treatment record, it was noted that he had been diagnosed as having hypertension in 2002.  Also of record is an April 2003 record from Keesler Air Force Base showing a blood pressure reading of 149/81.

The Veteran underwent a VA compensation examination in February 2010.  However, the Board finds the February 2010 examination inadequate.  The examiner opined that the Veteran's hypertension was less likely as not caused by or a result of his in-service injury.  The examiner rationalized this opinion by stating medical literature does not support chronic pain as an etiology of hypertension.  The examiner did not opine as to whether the Veteran's hypertension initially occurred in service or was caused or aggravated by his service-connected disabilities.  

Additionally, the examiner did not address the many in-service high blood pressure readings reflected in the Veteran's service treatment records.  For example, in April 1998, the Veteran had a blood pressure reading of 158/96.  In October 1998, the Veteran had a blood pressure reading of 130/90.  One year later, the Veteran had a blood pressure reading of 140/97 in October 1999.  In November 1999, the Veteran had a blood pressure reading of 147/91.  Finally, at the Veteran's separation examination, he had a blood pressure reading of 142/100.

Given the confirmed diagnosis of hypertension not long following the Veteran's separation from active service, and considering the evidence of elevated blood pressure readings during his active service, a VA examination is warranted for an opinion addressing whether his hypertension was incurred in or is otherwise related to his active service, or is secondary to his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In a March 2011 rating decision, the RO awarded the Veteran service connection for left cervical radiculopathy and an increased, 30 percent disability rating for right cervical radiculopathy, both effective from September 10, 2009.  In a June 2011 statement, the Veteran disagreed with the assigned effective date, asserting that he submitted his claim on June 11, 2008.  On remand, he should be provided with a Statement of the Case addressing these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from December 2001 to November 2002.

2.  Make arrangements to obtain the Veteran's complete treatment records for hypertension from Physicians Care of Oxford, Alabama, and from Dr. Thomas Brothers, dated from December 2001 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed hypertension.  The claims file, including a copy of this REMAND, must be reviewed by the examiner.  Any medically indicated tests should be conducted.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury and/or whether hypertension manifested within one year of service separation.

In providing this opinion, the examiner should specifically acknowledge the service treatment records reflecting elevated blood pressure readings, as follows:  145/83 in October 1997; 152/88 and 158/96 in April 1998; 161/89 in July 1998; 130/90 in October 1998; 140/97 in October 1999; 147/91 in November 1999; 134/90, 147/83, 140/87, and 144/92 in July 2000; 139/88 in November 2000; 140/80 in December 2000; 150/80 in February 2001; 151/91 in March 2001; 153/82 in April 2001; 137/89 in November 2001; and 142/100 on separation examination in December 2001.  

The examiner should also specifically acknowledge the post-service treatment records reflecting an elevated blood pressure reading in the first post-service year, i.e., 133/89 in November 2002.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by, his PTSD, anxiety disorder, and depressive disorder and/or the chronic pain associated with his cervical, thoracic, and lumbar spine disorder(s) with bilateral cervical radiculopathy and a bilateral knee disorder. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for hypertension in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish the Veteran, and his representative, an appropriate supplemental statement of the case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

5.  Send the Veteran a Statement of the Case addressing the issues of entitlement to an effective date prior to September 10, 2009, for the award of service connection for left cervical radiculopathy; and entitlement to an effective date prior to September 10, 2009, for the award of an increased, 30 percent disability rating for right cervical radiculopathy.  These claims should only be returned to the Board if the Veteran perfects an appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


